Citation Nr: 0915870	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-26 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for hepatomegaly 
(enlarged liver).

3.  Entitlement to service connection for left shoulder 
disability.

4.  Entitlement to service connection for right knee 
disability.  

5.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the lumbosacral spine.

6.  Entitlement to a compensable initial rating for residuals 
of post operative appendectomy with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
December 1981, from March 1983 to March 1987, and from 
February 3, 1993 to February 22, 1993.  The Veteran had 
additional service in the Air Force Reserves until June 2005.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The Veteran submitted two lay statements in support of her 
claims in November 2008.  In April 2009 the Veteran's 
representative informed the Board that the Veteran waived RO 
review of these statements.

The issue of service connection for a left shoulder 
disability and the issue of service connection for a right 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not have a current thoracic spine 
disability that is related to service.

2.  The Veteran does not currently have an enlarged liver and 
her liver function tests have been normal since discharge 
from service.

3.  The Veteran has no lumbar muscle spasms, her 
thoracolumbar spine flexion is greater than 60 degrees, and 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.

4.  The Veteran's postoperative appendectomy scar is 
superficial, the scar does not cause limited motion in an 
area exceeding 6 square inches, does not cover an area of 144 
square inches, is not unstable, is not painful on 
examination, and does not limit the function of the affected 
part of the Veteran's body.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracic spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for hepatomegaly have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for arthritis of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.71a, Diagnostic Codes 5003, 5235-
5243 (2008).

4.  The criteria for an initial compensable rating for 
residuals of post operative appendectomy with scar are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.118, Diagnostic Codes 7801-7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.  The Veteran was provided the 
required notice in July 2006, prior to the September 2006 
rating decision on appeal.

In March 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
section 5103(a) notice requirements apply to all five 
elements of a service connection claim, including generalized 
notice as to the disability rating and the effective date of 
an award.  Such notice was provided by the July 2006 notice 
letter.  

During the pendency of this appeal, regulatory changes 
amended 38 C.F.R. § 3.159(b), which provide that VA has no 
duty provide section 5103 notice upon the receipt of a Notice 
of Disagreement.  38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the Veteran service connection for 
lumbosacral spine arthritis and an appendectomy scar, the 
Veteran filed a notice of disagreement contesting the initial 
ratings assigned.  The RO furnished the Veteran a statement 
of the case that addressed the initial ratings assigned 
including notice of the criteria for higher ratings for these 
conditions, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting her 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 2002).  
Therefore, under these circumstances, VA also fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran and her representative a fair 
opportunity to prosecute the current appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and private medical 
records have been obtained and the Veteran has been provided 
a VA examination.  The Veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge and she has 
submitted lay statements in support of her claims.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the Veteran with regard to the 
claims decided below.  The Board therefore determines that VA 
has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claims.

II.  Thoracic Spine

At the November 2008 hearing the Veteran stated that she had 
a thoracic spine condition in service due to a muscle tear.  
She testified that since then she has had pain in her back 
where her bra strap presses into her spine.

The service treatment records reveal that the Veteran 
complained of thoracic pain after lifting a heavy bag of 
baking soda in November 1979.  She received inpatient 
treatment in April 1980 complaining of a four month history 
of thoracic spinal pain which was not responsive to muscle 
relaxants, heat, or light duty.  X-rays of the thoracic spine 
were negative.  After strict bed rest, then physical therapy, 
and then back strengthening exercises, the Veteran was pain 
free and she was returned to normal duty.  The remainder of 
the service treatment records are silent to a thoracic spine 
condition.  

On VA examination in July 2006 the Veteran reported thoracic 
flare ups once a month.  She stated that at these times she 
put ice on that area of her back and she stopped wearing her 
bra for a couple days as it would irritate at the spot of the 
original muscle pull.  Examination revealed slight pain on 
palpation at approximately T5-6 at the left lateral aspects.  
There were no paravertebral muscle spasms noted.  The VA 
examiner did not diagnose the Veteran as having a thoracic 
spine disability.

Private physical therapy notes from February 2007 indicate 
that the Veteran reported thoracic pain where her bra touches 
her spine.  The physical therapist did not note any thoracic 
spine disability.

The medical evidence indicates that the Veteran's thoracic 
condition in service was acute and transitory in nature with 
no residuals.  The extensive service treatment records 
subsequent to April 1980 do not show any thoracic spine 
disability or complaints.  While the Veteran has complained 
of thoracic pain since her May 2005 claim for service 
connection, pain alone, without a diagnosed underlying malady 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  The post service private 
medical records and the July 2006 VA examination report fail 
to reveal a diagnosis of a thoracic spine disability.  The 
Board notes that service connection may not be granted unless 
a current disability is shown.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Accordingly, the preponderance of 
the evidence is against service connection for a thoracic 
spine disability and the Veteran's claim must be denied.

III.  Hepatomegaly

The Veteran testified at her November 2008 hearing that she 
was hospitalized for nine days for an enlarged liver during 
her active service.  The Veteran stated that tests revealed 
that she did not have hepatitis or Wilken's disease.  She 
reported that she was told to refrain from taking any 
medications, including birth control pills.  The Veteran 
stated that she was later allowed to go back on the birth 
control pills and that her liver function tests have been 
shown to be within normal limits.  The Veteran asserted that 
she has been told to avoid alcohol due to her liver function.

The service treatment records show that in November 1986 the 
Veteran sought treatment for fatigue and right upper quadrant 
pain.  Testing revealed the Veteran to have an enlarged 
liver.  This was thought to be associated with a viral 
illness.  Liver function tests later in November 1986 and in 
December 1986 were found to be normal.  A January 1987 record 
indicates that the Veteran's hepatomegaly had apparently 
resolved.  

A January 1988 post-service liver scan indicates that the 
Veteran's liver was normal in size, though there was some 
indication of diffuse hepatic disease.  In April 1988 it was 
noted that all blood work was entirely normal, with the only 
significant abnormality was an abnormal liver scan suggesting 
some degree of baseline chronic hepatic dysfunction.  In June 
1989 it was noted that six weeks after starting oral 
contraceptives the Veteran's liver function tests continued 
to be normal.

The Veteran submitted her claim for service connection for a 
liver disability in May 2005.  On VA examination in July 
2006, the Veteran stated that she was not receiving treatment 
for her liver, and that she was not aware of any sequelae or 
residual of the in-service enlarged liver.  The examination 
report indicates that the Veteran's blood was tested for 
liver dysfunction.  The examiner stated that there were no 
residual symptoms of hepatomegaly (liver dysfunction) and 
anemia has resolved.

In this case, the medical evidence does not indicate that the 
Veteran has experienced hepatomegaly since prior to discharge 
from service.  While the Veteran was shown to have possible 
liver disease on liver scan in January 1988, the private 
medical records from January 1988 to June 1989 reveal that 
the Veteran was monitored for liver disability and none was 
found.  The July 2006 VA examination also confirmed that the 
Veteran has no current liver disability. 

The preponderance of the medical evidence clearly shows that 
the Veteran does not currently have a hepatomegaly disability 
and that she does not experience any residuals of 
hepatomegaly.  The Board notes that service connection may 
not be granted unless a current disability is shown.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Accordingly, the preponderance of the evidence is against 
entitlement to service connection for hepatomegaly and the 
Veteran's claim must be denied.

IV.  Initial Ratings

A.  Lumbosacral Spine Arthritis

The Veteran testified that she used special cushions because 
of her low back pain.  The Veteran submitted two November 
2008 letters from friends who stated that they noticed that 
the Veteran had pain in her back.  One of the friends related 
that the Veteran had cushions for her back pain when driving, 
but that the Veteran was still prevented from traveling far 
due to her back pain.  

The September 2006 rating decision on appeal granted the 
Veteran service connection for arthritis of the lumbosacral 
spine L4-L5 and L5-S1.  The Veteran was assigned a 10 percent 
rating under Diagnostic Code 5003, effective from April 2005.  
Diagnostic Code 5003 provides for a 10 percent rating when 
there is arthritis of a joint, as well as limitation of 
motion of that joint, but the extent of the limitation of 
motion of that joint is noncompensable under the appropriate 
diagnostic codes.  For a rating in excess of 10 percent under 
Diagnostic Code 5003, arthritis of the spine will be rated on 
the bases of the extent it causes limitation of motion in the 
spine.  See 38 C.F.R. § 5003.

The general rating formula for diseases and injuries of the 
spine provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome may be rated either based on the criteria listed 
above or based on incapacitating episodes.  Since the Veteran 
has not been shown to have had incapacitating episodes of 
intervertebral disc syndrome, the Board will rate the 
Veteran's lumbosacral spine arthritis based on the criteria 
listed above.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In this case the Veteran has not met the criteria for an 
initial rating in excess of 10 percent for her lumbosacral 
spine arthritis.  The July 2006 VA examination report stated 
that the Veteran had more than 90 degrees of forward flexion 
and the February 2007 private physical therapy report showed 
that the Veteran had normal range of motion in all planes.  
As such the Veteran did not have limitation of flexion of the 
lumbar spine to 60 degrees or less, one of the criteria for a 
20 percent rating for lumbosacral arthritis.  Furthermore, 
the  February 2006 VA examiner stated that repetitive range 
of motion does not cause weakness, increased pain, fatigue, 
lack of endurance, lack of incoordination, or any decrease in 
range of motion.  Consequently, she is not entitled to a 
higher rating based on limitation of motion even when Deluca 
factors are taken into consideration.

The Board also notes that the combined range of motion the 
thoracolumbar spine was greater than 120 degrees.  It was at 
least 200 degrees on the July 2006 VA examination, and the 
Veteran had full range of motion of the thoracolumbar spine 
on the February 2007 physical therapy examination.  

Additionally, none of the medical evidence since April 2005 
has indicated that the Veteran has muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The July 2006 VA examiner specifically 
stated that no paravertebral muscle spasms were noted.

While the Veteran and her friends have stated that the 
Veteran's lumbosacral back disability interferes with her 
ability to travel by car, the Board notes that the Veteran 
reported on her July 2006 VA examination that driving was not 
an issue.

The Veteran has not met the criteria for an initial rating in 
excess of 10 percent at any time since the grant of service 
connection and staged ratings are not for application.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (2000).  
Accordingly, the preponderance of the evidence is against the 
Veteran's claim and an initial rating in excess of 10 percent 
for arthritis of the lumbosacral spine is not warranted.

B.  Appendectomy Scar

The Veteran has a noncompensable rating for residuals, post 
operative appendectomy with scar.  The Veteran testified that 
she has sensory loss at the scar site and that the scar is 
discoloring and disfiguring.  One of the November 2008 
letters from the Veteran's friends says that the scar is 
cosmetically unappealing.  The only residuals of the 
appendectomy shown by the medical evidence since the 
Veteran's May 2005 claim for service connection has been the 
residual scar.  Scars not on the head, face, or neck are 
rated under Diagnostic Codes 7801-7805.  38 C.F.R. § 4.118.  
For purposes of these diagnostic codes, a "deep scar" is one 
associated with underlying soft tissue damage, while a 
"superficial scar" is one not associated with underlying soft 
tissue damage."

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  

The Board notes that during the pendency of this appeal, VA 
revised the criteria for rating skin disorders.  However, 
these criteria are only applicable to those claims received 
by VA on or after October 23, 2008.  73 Fed. Reg. 54708 
(September 23, 2008).  Since the Veteran's claim was received 
before that date and because there is no medical evidence of 
record on or after October 23, 2008, those criteria are not 
considered herein.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

The Veteran was examined in July 2006 for her appendectomy 
scar.  The scar was the result of a 1982 in-service surgery 
for appendicitis.  The Veteran told the examiner that in 1983 
the sutures came through her skin and the incision was 
reopened and reinforced with non-dissolving sutures.  She 
reported that she has not seen a surgeon since 1983.  The 
Veteran denied any pain in the incision area.  She reported 
fleeting gas pains that she thought were sometimes 
concentrated in that area.  On examination, the scar was 8.5 
cm. long and was well-healed, and slightly hypopigmented.  
There was no indentation, no keloid formation, no evidence of 
evisceration or infection, and no evidence of residual 
sutures.  The examiner stated that the surgical incision was 
stable and that there were no residuals of the appendectomy 
sutures.

While the Veteran has asserted that he appendectomy scar is 
disfiguring, the scar does not meet the criteria for a 
compensable evaluation under any of the applicable diagnostic 
codes.  The scar is a "superficial scar", as it is not 
associated with underlying tissue damage.  The scar is not 
deep, and it does not cause limited motion (Diagnostic Code 
7801).  The scar does not cover an area of 144 square inches 
(Diagnostic Code 7802).  The scar is not unstable (Diagnostic 
Code 7803).  The scar was not painful on examination 
(Diagnostic Code 7804), and did not limit the function of the 
affected part of the Veteran's body (Diagnostic Code 7805).  

The Veteran has not met the criteria for an initial 
compensable rating at any time since the grant of service 
connection and staged ratings are not for application.  See 
Fenderson, supra.  Accordingly, the preponderance of the 
evidence is against the Veteran's claim and a compensable 
initial rating for residuals of post operative appendectomy 
with scar is not warranted.

C.  Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The record reflects that 
the Veteran has not required frequent, or indeed any, 
hospitalization for the disabilities and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the assigned ratings.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned ratings.  Therefore, the Board 
has concluded that referral of this case of extra-schedular 
consideration is not in order. 




ORDER

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to service connection for hepatomegaly is denied.

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the lumbosacral spine is denied.

Entitlement to a compensable initial rating for residuals of 
post operative appendectomy with scar is denied.


REMAND

The service treatment records indicate that the Veteran 
injured her left shoulder while on Reserves duty in August 
2004.  The Reserves service treatment records also indicate 
right knee tendonitis in October 2001.  The dates of each of 
the Veteran's periods of active and inactive duty for 
training periods in the Reserves should be obtained.  The 
February 2007 private physical therapy records note that the 
Veteran has decreased range of motion of the left shoulder 
and that she has right knee osteoarthritis.  It does not 
appear that the Veteran was provided X-rays of her left 
shoulder or right knee at the July 2006 VA examination.  The 
Veteran should be provided a VA orthopedic examination of the 
left shoulder and right knee that includes X-rays of these 
joints.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center, the Departments 
of the Air Force, and any other 
appropriate sources to verify all of the 
Veteran's actual periods of active duty 
for training (ACDUTRA) and inactive duty 
for training (INACDUTRA) in the Air Force 
Reserves.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, and extent of any left shoulder 
and right knee disabilities present.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  If 
a left shoulder and/or right knee 
disability is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not such disability is 
related to the left shoulder or right knee 
complaints shown in the service treatment 
records.

3.  When the above actions have been 
accomplished, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.  The supplemental 
statement of the case should show review 
of all evidence received since the May 
2007 statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


